Nelson, J.
The nineteenth claim of the plaintiff’s patent, issued to Duncan H. Campbell, January 31, 1882, No. 253,156, for improvements in sewing-machines, is as follows:
*119"(19) The combination, substantially as hereinbefore described, of a hook-needle, a thread-arm, a thread-eye, and operating mechanism for the arm and eye, which causes said eye to first carry and deliver the thread to the arm, and thence deliver thread to the needle, and also causes the arm to merely retain and release the thread delivered to it by the eye, whereby said arm is prevented from abrading the thread, as set forth.”
The defendants are engaged in making and selling two kinds of sewing-machines, one of which is a welt-machine and the other a stitching-machine. Both these machines have in combination a hook-needle, a thread-arm, a thread-eye, and operating mechanism, and both perform exactly the same function as that accomplished by tho Campbell machine. — that is, the forming of a loop of slack thread behind the needle, in such manner as to avoid abrasion of the thread by the thread-arm. The only difference is that in the case of the welt-machine the relative motions of the thread-arm and thread-eye are slightly different from those in the Campbell machine, and in the case of the stitching-machine the thread-arm is stationary, and the motion, which, in the Campbell machine, transfers the thread to the thread-arm, is given to the thread-eye; and in both tiie machines the operating mechanism varies somewhat from that of the Campbell machine. I am of opinion that the welt-machine and the stitcliing-machine are both plain infringements of the Campbell patent. They have the same elements in substantially the same combination, and produce exactly the same result. Tho variations which the defendants have introduced into their machines are altogether too trivial to take them out of the scope of the Campbell patent. The plaintiffs are entitled to a decree for an injunction and for an account; and it is so ordered.